Title: To James Madison from Edward Carrington, 19 December 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond Decr. 19. 1788
I am favoured with yours of the 10th. I hope mine of the 2d. got to hand in time to inform you of the sentiments of Mr. Randolph & myself, as to your coming to Virginia, before you had set out on the journey, and should it have occasioned you to decline it; you will still have done according to our wishes—it remains for you to judge as to the reasons & advice urged by others. I am by no means hopeless as to your election in your own district, nor do I think your presence or absence will make the least difference in the issue.
I wrote you formerly that several were disposed to push you for other districts, and particularly some in that in which Williamsburg is placed, but upon further consideration it is thought best, not to take such a step—the Act of Assembly requiring residence would have its weight with many, and any effort of the kind out of your own district, might abate the zeal & activity of your Freinds in it.
As to myself it was impossible, situated as I am, to have been connected with Counties, not overwhelmed in antifederalism. Powhatan, Cumbd., Amelia, Lunenburg, Mecklenburg, Brunswic, Greensville, southampton sussex, Prince George & Dinwiddie, form my district. Colo. Bland is the only declared Candidate for it; knowing that it would be impossible to stem the torrent upon direct federal principles, I concerted with some of the best disposed in the district, a measure which might tend to get a less obstinate anti than Bland in for the present occasion, and at the same [time] be calculated to unite the people in better measures hereafter, indeed where we cannot crush this spirit, the best step is that which will moderate it. Having come to this decision we could find but one man in the district, who could answer our purpose. Mr. Saml Goode of Mecklenburg was fixed upon, but he declines the service & I suppose Bland must be elected. Mr. Danl Fisher was much disposed to become a candidate, but has declined, upon the same considerations as operated with me. I am much obliged by the flattering wishes you express for my services from my district in the New Govt. Such a service would have been pleasing to myself, & had I seen a possibility of carrying an election, I should not have failed to try it. The Senatorial districts of Amelia & Brunswic are conjoined for the choice of an Elector—here I am thrown into a Mass of An[t]ifederalism, but am notwithstanding induced to offer for that appointment, against Mr. Pride who wishes to get it, for the purpose of executing Mr H——[’]s commands in voting for Clinton. A determined push is making to get him as Vice President. Whether chosen or not, I shall certainly attend this assembly, in order to reduce this mischeif as much as possible. I wish I could be well assured of the character likely to stand foremost upon the Eastern Votes in order that the views of electing Clinton may be the most certainly counteracted. I suspect Mr. H—— will extend this measure into South Carolina & Georgia, where there will doub[t]less be some to favor it upon principles of Antifederalism.
Nothing Material of an Antifederal cast has happened in the Assembly since I wrote you last—a very unseasonable measure was yesterday come into by the House of delegates, in which Fed & Antifed, united to a great majority, but I hope the Senate will save us—I allude to a resolution for reducing all our Taxes one third—this reduction will scarcely leave us enough to support the Govt. and it will leave not one farthing for the sinking Fund but what can be raked from old arrearages.
Inclosed you will receive a production which contains the violent proceedings of our asembly with some strictures upon—I think some good will result from it. I am Yrs. Affely.
Ed. Carrington
